UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-2353


DR. BRAD R. JOHNSON; ELCI WIJAYANINGSIH,

                Plaintiffs - Appellants,

          v.

WINFORD BARR; ABBY POPE; ELIZABETH BILETH; UNITED STATES OF
AMERICA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:11-cv-00104-BO)


Submitted:   March 7, 2013                 Decided:   March 18, 2013


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brad R. Johnson, Elci Wijayaningsih, Appellants Pro Se. Robert
Joel Branman, I, Teresa E. McLaughlin, Tax Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brad      R.   Johnson       and       Elci   Wijayaningsih          appeal      the

district court’s order granting the Government’s motion to be

substituted as a proper party and dismissing their complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau    of    Narcotics,           403    U.S.       388   (1971).          The    Appellants

brought suit against three employees of the Internal Revenue

Service in their individual capacities after they were audited.

               This court reviews de novo a district court’s grant of

a   motion     to     dismiss       for    lack    of    subject       matter    jurisdiction

under    Fed.       R.    Civ.   P.       12(b)(1).          Columbia    Gas     Transmission

Corp. v. Drain, 237 F.3d 366, 369 (4th Cir. 2001).                                         We may

affirm on alternate grounds if it is apparent from the record

that    the    Appellants           are    not    entitled      to     relief.        Ellis      v.

Louisiana-Pacific             Corp.,      699    F.3d    778,    786     (4th       Cir.   2012).

In Judicial Watch, Inc. v. Rossotti, 317 F.3d 401, 409 (4th Cir.

2003), this court noted that courts have consistently found that

taxpayers       could         not     claim       damages       under      Bivens          against

individual IRS agents.                    See Adams v. Johnson, 355 F.3d 1179,

1184-85 (9th Cir. 2004); Shreiber v. Mastrogiovanni, 214 F.3d

148, 152-53 (3d Cir. 2000); Dahn v. United States, 127 F.3d

1249,    1254       (10th     Cir.     1997)      (stating      that    “in     light      of   the

comprehensive            administrative          scheme       created     by     Congress        to

resolve tax-related disputes, individual agents of the IRS are

                                                  2
also not subject to Bivens actions”); Fishburn v. Brown, 125

F.3d 979, 982–83 (6th Cir. 1997) (no Bivens action against IRS

agents   for        alleged   due    process    violations      during    property

seizure); Vennes v. An Unknown Number of Unidentified Agents of

the United States, 26 F.3d 1448, 1454 (8th Cir. 1994) (declining

to   create    Bivens      action    against    IRS   agents    for    alleged    due

process violations).          There is no reason to stray from that rule

and on that basis we affirm the district court’s dismissal of

the Appellants’ Bivens claim.

              For    the   reasons    stated    by    the   district    court,    the

Appellants were not eligible for injunctive relief or relief

under the Declaratory Judgment Act.                   See 26 U.S.C. § 7421(a)

(2006); 28 U.S.C. § 2201(a) (2006).

              Accordingly,     we     affirm.         We    dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                          AFFIRMED




                                         3